                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    UNITED STATES OF AMERICA,                                No. 4:17-CR-00255

                                                             (Judge Brann)
          v.

    GRADY NEAL,

                 Defendant.

                        MEMORANDUM OPINION AND ORDER

                                      SEPTEMBER 27, 2019

         Defendant Grady Neal was indicted by grand jury with possession of a controlled

substance following a late-night traffic stop.1 On January 19, 2018, Neal moved to

suppress the obtained evidence on the grounds that the arresting officers lacked a

reasonable suspicion for the stop and that they lacked authorization to act outside of

their home jurisdiction.2 On April 3, 2018, this Court held a hearing on Neal’s motion

to suppress.3 The only witness called at that hearing was Officer Kurt Hockman.4

Relying in significant part on Officer Hockman’s testimony, which I found at the time

to be credible, I denied Neal’s motion to suppress.5




1
    For a more granular recitation of the facts, see United States v. Neal, Crim. No. 17-255, 2018
    WL 3008488, at *1–2 (M.D. Pa. June 15, 2018) (ECF No. 49).
2
    See Grady Neal’s Br. in Supp. of Mot. to Suppress Evid. Obtained from Illegal Vehicle Stop 2,
    ECF No. 23.
3
    Neal, 2018 WL 3008488 at *1.
4
    Hr’g Tr. 2, ECF No. 55.
5
    Neal, 2018 WL 3008488 at *5.
          Since that time, new evidence from Officer Hockman’s personnel file bearing on

his credibility has come to light. This evidence was not but perhaps should have been

produced prior to the suppression hearing pursuant to the Government’s obligations

under Brady6 and Giglio.7 In response to this development, as well as the Pennsylvania

Supreme Court’s recent decision in Commonwealth v. Hlubin,8 Neal now moves for

reconsideration of the denial of his motion to suppress.

          While motions for reconsideration should be granted sparingly, the District Court

has discretion to do so where there is new evidence that was not previously available,

an intervening change in the controlling law, a clear error of law, or the need to prevent

manifest injustice.9 New evidence that impeaches a witness may be the foundation for

a motion for reconsideration where there is a strong exculpatory connection between

the new evidence and the basis on which the Court’s decision was made.10

          In United States v. Waller,11 the United States District Court for the Western

District of Pennsylvania considered a defendant’s motion for reconsideration following

a denial of his motion to suppress. In initially denying the motion, the court relied on

the testimony of the responding police officers, including testimony regarding what a


6
    Brady v. Maryland, 373 U.S. 83 (1963).
7
    Giglio v. United States, 405 U.S. 150 (1972).
8
    208 A.3d 1032 (Pa. 2019).
9
    United States v. Kalb, Crim. A. No. 16-12, 2017 WL 132164, at *1 (E.D. Pa. Jan. 13, 2017), aff’d
    891 F.3d 455 (3d Cir. 2018).
10
     See United States v. Korbe, Crim. No. 09-5, 2010 WL 4676116, at *5 (W.D. Pa. Nov. 9, 2010);
     cf. United States v. Quiles, 618 F.3d 383, 394 (3d Cir. 2010).
11
     Crim. No. 14-40, 2015 WL 451104 (W.D. Pa. Feb. 3, 2015).
                                                    -2-
witness referred to as “R.N.” told them on the night of the incident, in finding that the

officers had reasonable suspicion to stop the vehicle.12 However, Waller later obtained

the transcript of R.N.’s grand jury testimony and an affidavit from another key witness

that undermined the credibility of the officers’ testimony.13 Because the new evidence

meaningfully attacked the credibility of the evidence the court relied on in reaching its

suppression decision, the court scheduled an evidentiary hearing for the defendant to

present evidence challenging the prior testimony of the officers.14 The court emphasized

that scheduling the evidentiary hearing did not mean that the motion for reconsideration

would necessarily be granted and that the hearing was to be limited to evidence on the

pending motion.15

           I find this to be the proper approach in Neal’s case. The documents in Officer

Hockman’s personnel file raise concerns about his credibility in this matter. Given the

centrality of his testimony to both the Government’s suppression arguments and my

ultimate decision on the motion, Neal should have the opportunity to confront him with

this evidence.

           I will not, however, hear argument on the issue of whether the police officers

exceeded their jurisdiction under Pennsylvania law. I previously addressed this

possibility in my memorandum opinion on Neal’s motion to suppress:



12
     Id. at *3.
13
     Id.
14
     Id. at *5.
15
     Id.
                                            -3-
          In Virigina v. Moore, the Supreme Court of the United States held that
          “[a] State is free to prefer one search-and-seizure policy among the range
          of constitutionally permissible options, but its choice of a more restrictive
          option does not render the less restrictive ones unreasonable, and hence
          unconstitutional.” The Moore Court wrote therefore, that state law
          restrictions do not alter the Fourth Amendment’s protections. Here, both
          the MPJA and the Pennsylvania special detective statute are state laws
          which affect the territorial limits of a municipal officer’s primary
          jurisdiction. When presented with this issue, both our Court of Appeals
          and courts within this Circuit have found that a violation of these state
          laws does not constitute a Fourth Amendment violation. Therefore, even
          if Officers Hockman and Herb acted beyond their authority granted by
          either the MPJA or the special detective statute, I find that such a violation
          would not require the suppression of the evidence seized.16

The Pennsylvania Supreme Court’s holding in Hlubin pertains only to state

law—not the Fourth Amendment—and as such is of no moment here.17 Even if

it were, I also found in my prior opinion that the officers acted within an MPJA

exception,18 as Hlubin would require.19 Neal has not demonstrated that

controlling law has changed, and I therefore will not reconsider this issue.

          For the reasons stated above and the Court’s in camera review of the

documents and the pertinent filings in this case, IT IS HEREBY ORDERED

that:

         1.       The Court will convene an evidentiary hearing on Defendant’s

                  Motion for Reconsideration (ECF No. 79) on November 20, 2019


16
     Neal, 2018 WL 3008488 at *3 (emphasis added and footnotes omitted).
17
     See id. at *3 n.41 (collecting cases).
18
     Id. (citing 42 Pa.C.S.A. § 8953(a)(1)).
19
     See Hlubin, 208 A.3d at 1042.
                                               -4-
     at 10:00 a.m. in Courtroom No. 1, United States Courthouse and

     Federal Building, Fourth Floor, 240 West Third Street,

     Williamsport, Pennsylvania.

2.   At the time of the hearing, counsel shall submit three (3) complete

     exhibit lists (see attached form) and two (2) complete sets of

     exhibits for the Court’s use, in addition to the original copies that

     will be offered into evidence. The lists and exhibits shall be

     contained in 3-ring binders. (At the conclusion of the hearing,

     counsel shall be responsible for assuming custody of all of their

     respective original exhibits).

3.   At the time of the hearing, the parties may also submit to the Court

     three (3) copies of a concise Table of Authorities listing the legal

     sources on which they plan to rely in addition to their exhibit

     binders detailed above.

                                        BY THE COURT:



                                        s/ Matthew W. Brann
                                        Matthew W. Brann
                                        United States District Judge




                                  -5-
Caption: ______________________________
       Columbia Gas v. Herr
       4:13-cv-0783
Case No.:           & 785
          _____________________________
       Judge Brann
Judge: ________________________________

                                          EXHIBIT LIST

                 Completed by Counsel                     Completed by Courtroom Deputy
 Exhibit No.                                           Date       Date
                         Exhibit Description                                   Witness
  (P/D-#)                                            Identified Admitted




                                               1
